990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Jill A. ANTOINE, et al., Appellants,v.UNITED STATES of America.
No. 92-5068.
United States Court of Appeals, District of Columbia Circuit.
March 23, 1993.

Before RUTH B. GINSBURG, WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the issue presented does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The district court correctly ruled that malpractice claims against the United States relating to medical treatment sought and received by members of the military while on active duty, and delivered by military doctors in military hospitals, are barred under the doctrine of  Feres v. United States, 340 U.S. 135 (1950), as currently elaborated by the Supreme Court.   See United States v. Stanley, 483 U.S. 669 (1987);   see also Appelhans v. United States, 877 F.2d 309 (4th Cir.1989).   It is, therefore,


3
ORDERED AND ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).